Dewey, J.
1. The defendant might, as to any specific articles of personal property which, by Gen. Sts. c. 133, were exempted from attachment and levy of execution, avail himself of such exemption as a legal defence to an action by the assignee of the vendor claiming the right to avoid such sale as fraudulent, as respects the creditor of the vendor. Such property does not pass to the assignee, and as the representative of the creditors, he has no legal interest or authority to call in question the bona fide character of the sale.
2. The St. of 1860, c. 65, has specifically exempted one sewing machine of a value not exceeding one hundred dollars, in addition to the property that was exempted by Gen. Sts. c. 133; and as to this, the title of the vendee is well maintained.
3. The second sewing machine owned by the debtor may also be embraced under the clause of “ tools, implements and fixtures ” exempted to the amount of one hundred dollars, by Gen. Sts. c. 133, § 32, if it be made to appear that the same was necessary for carrying on the trade and business of the debtor, and that the whole value of such tools, implements and fixtures, claimed as exempt under the statute, did not exceed one hundred dollars. See Dowling v. Clark, 1 Allen, 283.
4. By a further provision in Gen. Sts. c. 133, § 32, materials and stock designed and procured by a debtor, and necessary for carrying on his trade and business, and intended to be used and wrought therein not exceeding one hundred dollars in value, are exempt from attachment. As to this class of articles an essential element in their exemption from attachment is, that they are goods intended by the debtor to be used in carrying on his trade and business. If therefore it appears that the debtor having such stock or materials designed and procured for carrying on his trade and business, the entire value of which exceeds one *295hundred dollars, changes his purpose to use the same in his business, and determines to sell the same, and does in fact sell the same to a third person, such bargain being made to defraud creditors, and this purpose being participated in by the vendee, the conveyance gives no title to the purchaser, and the same may be claimed and held by the assignee, in an action against the purchaser. Stevenson v. White, 5 Allen, 148. The right of the assignee to recover for the kid skins, linings, rubber gorings and shoe uppers, articles alleged to be exempt as stock and materials, may be sustained under the rule of law above stated, if the same are held by a sale made under such circumstances.
5. As to any articles embraced in the sale to the defendant, which are shown to have been returned to the possession and disposal of the debtor and by him disposed of as his own to another person, before the time of the first publication of the notice of the issuing of the warrant in insolvency by the vendor, the defendant would not be responsible therefor.
The case is to be further heard and settled upon the principles of law above stated.

Exceptions sustained